Per Curiam.
The allowance of two and one-half per cent commissions upon the $812.92 received by the committee from his immediate predecessor cannot be allowed, for “ no compensation shall be allowed on the corpus of an estate received from a preceding guardian.” (Civ. Prac. Act, § 1384-k.) This statute is controlling. (Matter of Barker, 230 N. Y. 364, 372; Whitehead v. Draper, 132 App. Div. 799.) The committee is not chargeable with interest on commissions deducted by him in 1932, 1933 and 1934. (Civ. Prac. Act, § 1376, as amd. by Laws of 1930, chap. 209.) The order appealed from is erroneous in that there should be deducted from the amount allowed to the committee the sum of twenty dollars and thirty-two cents commissions allowed upon the corpus received from the former committee.
All concur. Present — Sears, P. J., Taylor, Edgcomb, Thompson and Lewis, JJ.
Order, so far as appealed from, reversed on the law, without costs, and item of twenty dollars and thirty-two cents struck out of the order, without costs.